DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 May, 2021 has been entered. 

Election/Restrictions
Applicants elected group I (peptides) and the peptide trifluoroethyl ligiratide without traverse in the reply filed on 21 Feb, 2019 and the phone call with Leslie Serunian, applicant’s representative, on 11 March, 2019.

Claims Status
Claims 1, 2, 13, 14, 21, 26, 43, and 52-61 are pending.
Claims 1, 13, and 14 have been amended.
Claims 53-61 are new.
Claim 53 has been withdrawn due to an election/restriction requirement.

Withdrawn Objections
The objection to claim 1 due to issues with amendments is hereby withdrawn due to amendment.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 13, 14, 21, 26, 43, 52, and 54-61 are rejected under 35 U.S.C. 103 as being unpatentable over Knudsen et al (US 6,458,924) in view of DesMarteau et al (J. Fluorine Chem. (2007) 128 p1326-1334).

Knudsen et al discuss GLP-1 derivatives with a hydrophobic substituent (abstract), for the purpose of improved solubility and stability (column 5, line 12).  While a number of sequences are discussed, K34R GLP-1 (7-38) is listed as a preferred embodiment (column 13, line 41).  A very large number of very similar derivatives are discussed, but an example actually synthesized was Arg34Lys26(Nε-(ϒ-glutamyl(Nα-hexadecanoyl))) GLP-1 (7-37) (example 37, column 173, line 19), identical with applicant’s elected species save that it lacks a trifluoroethyl group at the N-terminus.  In vivo testing was completed on this peptide (table 1, column 178, line 11).  As this has a 
The difference between the compound of this reference and the instant claims is that this compound does not have the N-terminal trifluoroethyl group.
DesMarteau et al discuss addition of 2,2,2-trifluoroethane to the N-terminus of amino acids and small peptides (title) for the purpose of improving resistance to degradation by aminopeptidases (p1326, 2nd column, 2nd paragraph).  This reference discussed the modification claimed by applicant for much the same purpose.
Therefore, it would be obvious to add the 2,2,2 trifluoroethane group to the N-terminus of the peptide of Knudsen et al, to increase the resistance of that peptide to aminopeptidases, as described by DesMarteau et al.  As that reference teaches it as a general procedure, an artisan in this field would make this modification with a reasonable expectation of success.
Knudsen et al describe liraglutide (compare the molecule of example 37 of Knudsen et al with the material of claim 22 of the instant claims).  DesMarteau et al teach adding a trifluoroethyl group to the N-terminus.  Thus, the combination of references renders obvious claims 1, 10, 13, 14, 21, 43, and 54-61.
DesMarteau et al teach reduced susceptibility to aminoproteases, rendering obvious claim 2 and 52.
Knudsen et al discuss pharmaceutical compositions, rendering obvious claim 26.
response to applicant’s arguments:
	Applicants argue that it is unexpected that the substituents do not reduce affinity, and claim a secondary consideration of recent articles lauding the invention.
Applicant's arguments filed 13 May, 2021 have been fully considered but they are not persuasive.

Applicants point to Gallwitz et al, which shows small differences in affinity compared to what applicants have demonstrated to argue that it is unexpected that the modifications do not decrease affinity.  There are issues with this argument.  The first is that it is clear that the full scope of the invention does not match this alleged unexpected result.  Sicinski et al (ACS Cent. Sci. (2021) 7(3) p454-466, cited by applicants) clearly show that some of the claimed modifications lead to similar losses of affinity as described by Gallwitz et al, and it is not clear that the small st paragraph).
Finally, applicants point to two articles in the same issue of ACS Cent. Sci. (2021) 7(3)) that laud the invention to argue that this is a secondary consideration that requires withdrawing the rejection.  One of these two articles is applicant’s publication of the invention; it is not clear how applicant’s own work lauding the invention would be persuasive.  The other citation appears to be a brief note from the editors stating why the first article is of interest, and clearly exaggerates its importance.  For example, it states that this is a general method for imparting resistance to proteases while retaining potency (1st page, 1st column, 1st paragraph).  But applicants have repeatedly made the argument that the modification of DesMarteau et al abrogates activity in the peptide modified.  In addition, if this is a general breakthrough, then it is anticipated by DesMarteau et al.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214.  The examiner can normally be reached on M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.